DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1, 3-11, 16, and 17 are pending.  Claims 1, 16, and 17 have been amended on the AFCP.

Allowable Subject Matter

Claims 1, 3-11, 16, and 17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
An updated search has been performed and Applicants AFCP with remarks and amendments filed 3/19/2021 have been fully considered, and these remarks and amendments have overcome the submitted prior art. The prior art of record, considered individually or in any reasonable combination fail to fairly show or suggest a claimed invention comprising, among other limitations, determining whether to handover a terminal from a first cell associated with a first network element to a second cell where the first cell includes a group of intermediate nodes distributed throughout the first cell, where the terminal communicates with the first network element using only a subset of the intermediate nodes and the subset comprises ones or more intermediate nodes which are selected as active intermediate nodes based on their location within the first cell, determining whether one or more of the intermediate nodes are within a boundary region that overlaps the first cell and the second cell where the intermediate nodes within the boundary region are based on predefined information identifying them as being within the boundary region, and if one of the intermediate nodes is within the 
These limitations, in combination with the remaining limitations of claims 1, 16, and 17 are not taught nor suggested by the prior art of record. Claims 3-11 depend from allowed claims and are therefore allowed for the same reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT KRUEGER whose telephone number is (303)297-4238.  The examiner can normally be reached on M-F 8:00-5:00 MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/KENT KRUEGER/Primary Examiner, Art Unit 2474